Citation Nr: 1026999	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-33 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to August 1977.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Chicago, 
Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

The Veteran is seeking service connection for a low back 
disorder.  He attributes this condition to an inservice back 
injury.  Specifically, the Veteran claims that while stationed on 
the USS DIXON in 1976, he was ordered to report to the USS 
POLLOCK for work duty on a radar unit and a 30 pound master cap 
was dropped on him when he was on the sail of the ship, which 
caused him to fall 35 to 40 feet to the floor.  The Veteran 
claims that he has had constant back pain since that time.

The Veteran's June 1974 service entrance examination does not 
show any low back abnormalities.  It was noted that a clinical 
evaluation of the spine and other musculoskeletal system was 
normal.

A July 1975 medical examination report also noted that a clinical 
evaluation of the spine and other musculoskeletal system was 
normal.

In a 1977 service treatment record, the Veteran complained of a 
history of back injury about a year ago while on a submarine.  It 
was noted that he was seen in sick call, but never had an x-ray.  
The pain was noted to be located in the thoracic region near the 
spine.  The Veteran reported pain on bending and heavy lifting.  
He reported that pain was sharp and constant.  Physical 
examination revealed good range of motion, but limited leg 
motion.  The Veteran was leaning to the right for gait.  The 
physician noted an assessment of thoracic spine splinting "vs." 
scoliosis, and referred the Veteran for an orthopedic evaluation.

A May 1977 orthopedic consultation report reflects that the 
Veteran was seen with regard to a trauma to the back that 
occurred a year previously.  The Veteran complained of pain in 
the thoracic-lumbar region, greater in the right than in the 
left.  The Veteran reported that a 30 pound object fell on his 
head and then he fell 4 1/2 feet to the deck on his buttocks.  He 
reported that he could not lift anything heavier than 20 pounds.  
X-rays revealed that the Veteran had a curve from T3 to T10 
decompensating to the left.  On physical examination, the Veteran 
had right-sided thoracic rib hump, which caused minimal 
restriction of motion.  No neurologic dysfunction was found.  The 
impression was right adolescent idiopathic thoracic scoliosis.  A 
discharge or limited duty with no heavy lifting was recommended.

A May 1977 Medical Board report noted final diagnoses of (i) 
right thoracic adolescent idiopathic scoliosis, existed prior to 
enlistment and service-aggravated, and (ii) malformation of the 
base of the spine, with lumbarlization of the sacral vertebra S1 
and probably spina bifida occulta ("hidden split spine") of S2.  
The Medical Board stated

It is the opinion of the Board that the 
patient is unfit for further duty by 
reason of a physical disability that 
existed prior to enlistment.  This 
disability was aggravated by his period of 
active service.

A June 1977 Physical Evaluation Board report diagnosed right 
thoracic adolescent idiopathic scoliosis and malformation of the 
base of the spine, lumbarlization of sacral vertebra S1 and 
probably spina bifida occulta of S2.  The findings of the 
disability evaluation proceedings reported that the disability 
was the proximate result of active duty service and that the 
disability might be permanent.  Accordingly, the Veteran was 
medically discharged in August 1977.

A June 2006 VA outpatient treatment report noted that the Veteran 
reported to the clinic for the first time for establishment of 
care for multiple sclerosis, tinnitus, and peptic ulcer disease.  
The Veteran also reported a history of chronic back pain, and 
related the cause of his back pain to his military experience 
during which time he fell 50 feet down on a submarine in 1976 and 
landed on buttocks in a sitting position.  Subsequent VA 
treatment reports show that the Veteran has consistently 
complained of low back pain and Vicodine was prescribed to treat 
the condition.

In February 2007, the Veteran was afforded a VA examination.  The 
examiner failed to indicate whether the Veteran's claims file was 
reviewed.  The examiner stated that the Veteran was "discharged 
from the service in 1977 for low back pain and a foot drop that 
followed a fall onboard ship while on active duty."  The 
examiner noted that the Veteran had a congenital scoliosis 
"which appears to have compounded the problem."  The examiner 
further stated "[s]ince that time he has developed a progressive 
neurological disease which was diagnosed in 1997 at [R.] Hospital 
in Chicago as multiple sclerosis."  The diagnoses were "service 
connected traumatic lumbar radiculopathy with subsequent foot 
drop," and "secondary progressive multiple sclerosis with right 
hemiparesis, mental status changes, organic brain syndrome, 
cerebellar syndrome, and bilateral optic pallor."  The examiner 
stated "[the Veteran] is to be evaluated for his scoliosis which 
was not documented in his military records and which was not 
recognized as possibly contributing to his service connected foot 
drop and subsequent chronic severe low back pain."

The RO noted that the February 2007 VA examiner did not give an 
etiology opinion and requested an opinion on whether the 
Veteran's multiple sclerosis and/or chronic back pain is related 
to his in-service right thoracic adolescent idiopathic scoliosis 
that existed prior to his entry in service.  An August 2007 
response from VA Medical Center stated "[i]t is less likely than 
not that the [V]eteran's multiple sclerosis and/or chronic back 
pain is related to his right thoracic adolescent idiopathic 
scoliosis."
The Board finds that the February 2007 VA examination is 
inadequate.  It is well established that a thorough medical 
examination is one that "takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); see also Cox v. Nicholson, 20 Vet. 
App. 563, 568-69 (2007); 38 C.F.R. § 4.1 (2009).  However, the 
February 2007 VA examination was not based upon a complete review 
of the Veteran's claims file.  The examiner incorrectly stated 
that the Veteran was discharged from the military for low back 
pain and a foot drop.  Additionally, the examiner improperly 
focused on the Veteran's diagnosis of multiple sclerosis and the 
resulting symptoms unrelated to the current disability at issue.  
Indeed, the record includes private medical records relating to 
treatments for the Veteran's multiple sclerosis.  However, that 
disorder is not at issue in this case.  Nor has the Veteran ever 
contended that foot drop is related to his low back disorder for 
which he claims service connection.  It is apparent that the 
Veteran's claims file was not properly reviewed by the examiner.

Furthermore, the Board finds that the August 2007 VA opinion, 
which was obtained subsequent to the February 2007 VA 
examination, provides little probative value in this matter.  
First, it is not clear who provided the August 2007 opinion and 
again whether such opinion was based upon the review of the 
Veteran's claims file.  More significantly, no rationale was 
offered for the opinion that the Veteran's chronic low back pain 
is not related to is related to his in-service right thoracic 
adolescent idiopathic scoliosis that existed prior to his entry 
in service.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) 
(finding that a medical opinion "must support its conclusion 
with an analysis that the Board can consider and weigh against 
contrary opinions").  Accordingly, the Board concludes that the 
February 2007 VA examination was inadequate for VA purposes and a 
new examination must be obtained to ascertain the nature, 
severity, and etiology of any low back disorder found.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must afford the Veteran an 
appropriate VA examination to determine the 
etiology of any current low back disorder 
found.  The claims folder must be 
provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  

Following a review of the service and post 
service medical records, the examiner must 
identify any back disorder found, and for 
each identified back disorder the examiner 
must provide an opinion as to whether it 
was caused or aggravated by the Veteran's 
military service.  

The examiner must also provide an opinion 
as to whether any currently diagnosed low 
back disorder represents a residual of the 
inservice back injury in 1976 or represents 
a chronic disorder that began in service.  

A complete rationale for all opinions must 
be provided.  If any requested opinion 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case addressing all 
evidence received since the August 2007 
statement of the case must be provided to 
the Veteran and his representative.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

